Citation Nr: 0124534	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $20,238.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952, and January 1956 to October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

In July 2001, the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  A transcript of 
that hearing 


FINDINGS OF FACT

1.  The veteran had been in receipt of VA pension benefits 
since May 1990 (effective from January 1990).

2.  There is no evidence of fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

3.  The veteran was primarily at fault in the debt created by 
his failure to report his household income.

4.  A Financial Status Reports (FSR) received in February 
2000 reflects that the veteran's combined monthly net income 
was $3,235.00 and total monthly expenses were $3,523.00.  

5.  In the February 2000 FSR, the veteran reported a monthly 
rent or mortgage payment of $1,100.00, but, in the same 
report noted a home loan payment of only $300.00.  The 
veteran also reported having $2,000.00 of total assets. 

6.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran or his 
family of the basic necessities of life).

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSIONS OF LAW

1.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2001); 38 C.F.R. § 1.965 (2001).

2.  Recovery of the overpayment of VA improved pension 
benefits would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that improved pension is a benefit 
payable by the VA to veterans of a period of war because of 
disability, and is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), 
(c) (West 1991); 38 C.F.R. § 3.3(a)(3) (2001).  The maximum 
pension rate is established pursuant to this law, and, for 
example, effective from December 1, 1994, the established 
annual rate (income limitation) for a veteran with a spouse 
was $10,527.  See VA Manual M21-1, Part I, Appendix B, Change 
20 (March 2, 1995).  For improved pension purposes, the 
veteran's annual income includes the income of his dependent 
spouse.  38 C.F.R. § 3.23 (2001).

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2001).

A review of the record reveals that, in May 1990, the veteran 
was awarded VA pension benefits effective from January 1, 
1990, and, according to the May 1990 award letter, the amount 
awarded was based on the veteran's self-reported income of 
$0.  Accompanying the award letter was VA Form 21-8768, which 
informed the veteran that pension is an income-based program 
and that he was obligated to report changes in family income 
and marital status immediately.  This form was also attached 
to a June 1990 letter sent to the veteran.  

In December 1990, the veteran advised VA that he had 
remarried in November 1990.  As a result, in February 1991, 
VA increased the amount of pension benefit payable to the 
veteran.  VA Form 21-8768 accompanied the February 1991 award 
letter.  This form accompanied a letter dated in March 1991 
as well.

In a November 1992 letter, the veteran was advised that his 
award of improved pension had been increased effective from 
December 1, 1992.  The veteran was advised again that he was 
obligated to report immediately any changes in family income 
or number of dependents. 

In an April 1993 letter, VA reminded the veteran to furnish 
prompt notification of any change in his or his spouse's 
income.  Specific instructions on how to report the income 
were provided.  

In July 1993, VA again notified veteran of changes in his 
improved pension benefit award.  VA Form 21-8768 again 
accompanied the letter.  

In June 1994, VA terminated the veteran's improved pension 
benefits effective from August 1, 1993, as his countable 
annual income had increased to $10,988.  The veteran 
indicated that he had worked from July 1993 to February 1994.  

In June 1995, the veteran reapplied for improved pension 
benefits.  He noted that his only income was $400.00 a month 
from the Social Security Administration.  

In August 1995, VA again awarded improved pension benefits 
effective from August 1, 1995.  VA Form 21-8768 again 
accompanied the letter notifying him of the decision.  

In August 1999, VA notified the veteran that, based upon 
information received from his employers, after July 3, 1995, 
he had received income of $17,422 that he had not reported 
during that year.  VA proposed to reduce the veteran's 
pension benefits by the amount of the unreported income for 
each year from 1995 to the date of the notification.  

In October 1999, VA notified the veteran that his improved 
pension benefits were terminated.  Once again, VA Form 21-
8768 accompanied the letter notifying him of the decision.  
In November 1999, the veteran was advised that he had been 
paid more benefits than he was entitled and that, as a 
result, he owed VA $20,238.00.

In February 2000, the veteran requested a waiver of the 
overpayment.  The veteran has never disputed the validity of 
the debt created.  The matter was thereby referred to the 
Committee for further action.  

According to a FSR (VA Form 20-5655) received in February 
2000, the combined monthly net income of the veteran and his 
spouse was $3,235.00, and their total monthly expenses were 
$3,523.00.  The veteran reported a monthly rent or mortgage 
payment of $1,100.00, but in the same report noted a home 
loan payment of only $300.00.  The veteran also reported 
having monthly food expenses of $1,050.00.  He indicated that 
he had other living expenses (primarily medical expenses) 
totaling $823.00 a month.  He stated that he had a $300.00 
monthly payment on an automobile loan, but in the same report 
indicated that he had a $167.00 car loan.  He also reported 
that he had monthly utility bills of $250.00.  Finally, the 
veteran indicated that he had $2,000.00 of total assets.  

In a decision dated in March 2000, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that recovery of the debt would not be against "equity and 
good conscience."

The veteran and his representative contend that a waiver of 
recovery of the overpayment in question is warranted, in 
that, essentially, the veteran was not at fault in this 
matter and that requiring him to repay the debt would cause a 
financial hardship.  Specifically, it is argued that waiver 
should be granted in light of the veteran's age and mental 
capacity.  In addition, waiver was requested because the 
veteran had had a serious illness for the past two years and 
was behind in his debts.  

During his July 2001 hearing, the veteran acknowledged that 
some of his expenses were large, but he contended that he had 
health problems that resulted in large bills.  He also 
indicated that in order to get work, he often had to pay for 
motel rooms out of town.  He contended that VA was partially 
at fault in the creation of the debt because they had means 
of knowing he had income.  The veteran testified that he did 
not realize that he was not supposed to work while receiving 
pension benefits.  He stated that VA told him that he did not 
have to file any Improved Pension Eligibility Verification 
Forms after 1995.  Finally, he stated that he had not worked 
since June 2001 and that he had to see his cardiologist about 
when he could return.  

Also during his hearing, the veteran submitted, with a signed 
waiver of RO consideration, a log of apparent weekly 
expenses.  His reported expenses were fairly consistent with 
those he reported in the February 2000 FSR.  There were a few 
expenses not reported in the FSR, but his monthly rent 
(apparently motel bills) and mortgage payments combined were 
less than the $1,100 reported in the FSR.  In addition, it 
did not appear that his food bills were $1,050 a month.  

A review of the March 2000 decision reflects that the 
Committee found that there was no fraud, misrepresentation or 
bad faith on the part of the veteran with respect to the 
creation of the overpayment at issue.  

The Board, after an independent review of the record, concurs 
with this determination.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a).  To 
dispose of this matter on appeal, however, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver pursuant to 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination, 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  See 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

With regard to "fault," the Board points out that, as noted 
above, the veteran was notified on numerous occasions that 
his pension was based on his reported income and that he was 
obligated to report any changes in family income immediately.  
Despite this notification, however, the veteran failed to 
report that he had earned income subsequent to July 1995.  

Conversely, the Board finds that there is no apparent fault 
on the part of VA in the creation of the debt.  While the 
veteran contends that VA was at fault in the creation of the 
debt because it had "means of knowing he had income," the 
record reflects that, in fact, VA became aware of the 
unreported income only after receiving verification from the 
veteran's employers, and that it immediately terminated the 
pension and established the debt.  Because of the clear 
notification included in multiple notification letters and 
attachments, the veteran knew or at the very least should 
have known that he was immediately to report to VA the change 
in his and his spouse's income.  As such, the Board finds 
that the veteran, and not VA, was chiefly at fault for the 
debt created in this case.  The veteran continued to accept 
VA pension benefits in an amount that he knew or at least 
should have known he was not entitled to receive.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the FSR received in February 2000, 
the combined monthly net income of the veteran and his spouse 
was outweighed by their total monthly expenses by about 
$288.00-reported income of about $3,235.00 and expenses of 
$3,523.00.  The FSR further reflects that the veteran had 
$2,000 in assets.

Although the Board is cognizant, from a review of this FSR, 
that the veteran is utilizing a portion of his reported 
income for payments to creditors, it should be noted that the 
Government is entitled to the same consideration as other 
creditors or potential creditors.  Thus, the Board finds that 
the recovery of the overpayment would not result in undue 
financial hardship on the veteran and deprive him or his 
family of the basic necessities of life.

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA improved pension to 
which he was not entitled-as a result of his unreported 
income-this resulted in his unjust enrichment.  Additionally, 
there is no evidence that the veteran relinquished a valuable 
right or incurred any legal obligations resulting from 
reliance on VA benefits.  38 C.F.R. § 1.965(a).  Furthermore, 
the evidence of record discloses no other element of the 
standard of equity and good conscience which would persuade 
the Board that the Government should waive its right to the 
repayment of the assessed indebtedness.  It is noted that 
recovery of the overpayment would not defeat the purpose or 
the objective of the program, which is intended to provide 
financial support to needy veterans and which is based on a 
calculation of all countable family income, and requires 
complete disclosure from the pension recipients.

In conclusion, although the Board has carefully considered 
the evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience.  

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. West 
, 12 Vet. App. 477 (1999),withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Although the RO has not had an opportunity to adjudicate the 
claim in light of the explicit provisions of the VCAA, the 
Board finds, nonetheless, that VA's duties pursuant to the 
Act have, essentially, been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified of the RO's decisions.  The Committee's decision 
and Statement of the Case informed the veteran of the 
financial evidence needed to support a waiver.  VA has met 
its duty to inform the veteran.  

The Board concludes the discussions in the Committee's 
decision and Statement of the Case informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim. 

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.  


ORDER

The request for a waiver of recovery of the overpayment of VA 
improved pension benefits, in the amount of $20,238, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

